 1                                                               The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                 SEATTLE DIVISION
     _________________________________
 8                                      )
     COLUMBIA RIVERKEEPER, et al.,      )
 9                                      )
                       Plaintiffs,      )     No. 2:17-cv-00289-RSM
10                                      )
              v.                        )     ORDER GRANTING
11                                      )     STIPULATED MOTION REGARDING
                               1
     ANDREW WHEELER, et al.,            )     TIMING OF TMDL ISSUANCE
12                                      )
                       Defendants.      )     NOTE ON MOTION CALENDAR:
13   __________________________________ )     April 10, 2020

14
             THIS MATTER having come before the Court upon the parties’ Stipulated Motion
15
     Regarding Timing of TMDL Issuance, it is hereby ORDERED that the Motion is GRANTED,
16
     and that the deadline for EPA to issue the TMDL described in this Court’s Order of October 17,
17
     2018, shall be extended to May 18, 2020.
18

19

20

21

22

23   1
      EPA Administrator Andrew R. Wheeler is automatically substituted for his predecessor in
     office pursuant to Fed. R. Civ. P. 25(d).
24

     ORDER EXTENDING                                    U.S. Dept. of Justice – Envtl. Defense Section
     TMDL ISSUANCE DATE                                 P.O. Box 7611
     (No. 2:17-cv-00289-RSM) - 1                        Washington, D.C. 20044
                                                        (202) 514-9277
 1           DATED this 14th day of April, 2020.

 2

 3

 4                                                  A
                                                    RICARDO S. MARTINEZ
 5                                                  CHIEF UNITED STATES DISTRICT JUDGE

 6

 7
             Presented by:
 8
             /s/ Chloe H. Kolman
 9           CHLOE H. KOLMAN
             Environmental Defense Section
10           P.O. Box 7611
             Washington, D.C. 20044
11           (202) 514-9277 (Kolman)
             chloe.kolman@usdoj.gov
12
             Counsel for Defendants
13

14           /s/ Bryan Hurlbutt (with permission)
             BRYAN HURLBUTT
15           Advocates for the West
             P.O. Box 1612
16           Boise, ID 83701
             (208) 342-7024 x206
17           bhurlbutt@advocateswest.org

18           Counsel for Plaintiffs

19

20

21

22

23

24

     ORDER EXTENDING                                     U.S. Dept. of Justice – Envtl. Defense Section
     TMDL ISSUANCE DATE                                  P.O. Box 7611
     (No. 2:17-cv-00289-RSM) - 2                         Washington, D.C. 20044
                                                         (202) 514-9277
